ZEHMER, J.,
specially concurring.
I concur in the affirmance because plaintiffs evidence was legally insufficient to prove defendant’s breach of the appropriate standard of care in this attorney malpractice case. The trial transcript reveals that plaintiff’s two expert witnesses were not asked the appropriate questions necessary to establish that defendant violated any legal duty in respect to his performance of legal services. The experts were not asked about the standard of care to be exercised in real estate transactions such as this and to identify in what respects the defendant violated the duty so imposed; rather, they were only asked to explain how certain problems known at the time this real estate transaction took place could have been handled in the legal documents to avoid the unexpected payment of an additional $38,000 eventually required of the plaintiff. The reason for not asking the necessary questions does not appear on the face of the record. It may have been due to oversight by plaintiff’s trial attorney, but if the questions were not asked because trial counsel knew that no helpful answer would have been forthcoming, it is highly questionable that this action should have been filed in the first place.